Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 03/03/2020.
	Currently, claims 26-45 are pending with previously pending claims having been cancelled.  

Claim Objections
Claim 26 (and claims 27-40 by dependence thereon) is objected to because of the following informalities:  in the last line “structure” should be plural “structures” for consistency in the claim, or otherwise corrected.  For the purposes of this action the office will consider this has having been corrected.  

Claim 43 is objected to because of the following informalities:  “an insulating layer” (then followed by ‘the insulating layer” twice in the claim but which refers, it seems, to this new insulating layer) has already been introduced in the parent claim.  The applicant appears to wish to introduce a precursor insulating layer or an insulating material or something along those lines, but in formal drafting different entities will need different names.  For now the office will object to the language and note that it needs reviewing throughout the claim (3x instances) although it is technically also likely causing antecedent basis issues between this claim and the parent claim and also likely this claim and the main detailed description of the specification under the current drafting.  Appropriate correction is required.



Claim 44 is objected to because of the following formalities:  on line 2, “structure” should be “structures” or else the applicant should introduce one of them and refer thereto.  

The office notes that as several issues with the drafting have been identified it is asked that the applicant review the drafting independently to ensure proper formal drafting.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 26-27, 38 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) with supporting evidence noted below.

transistor structure (see the middle transistor out in the left hand peripheral devices region in Fig. 10 with a S/G/D which has a transistor to its left and some diodes to its right), comprising: 
a first layer comprising a first group III-nitride (III-N) material (see GaN channel layer with 2DEG made therein in Fig. 10); 
a polarization charge inducing layer above the first layer (note the layer inducing the 2DEG for the specific transistor noted above which is made of AlGaN, note below about the polarization charge induction), the polarization charge inducing layer comprising a second III-N material; 
a gate electrode (see the G gate schottky metal acting as gate electrode for the transistor noted above) above the polarization charge inducing layer; and 
a source structure and a drain structure on opposite sides of the gate electrode (see a source and drain ohmic metal layer parts on each side of the transistor noted above on opposite sides of the G part for the normal designation of parts here; the office notes for a slightly modified designation of parts for claim 35 in specific below the office will designate the source and drain regions down in the barrier and channel materials down below the ohmic contact parts of the source and drain as parts of these overall source and drain “structures”); 
a plurality of peripheral structures adjacent to the transistor structure, wherein the peripheral structures comprise the first layer, but lack the polarization charge inducing layer (note the periphery structures are here designated as parts of the channel layer that are under the planar isolation structures that are on the right and left sides of the AlGaN material which is itself directly located over where the 2DEG is induced; note in the alternate, and for claims like claim 32 below,  the office can adopt different designations of parts which include those parts of 
an insulating layer above the peripheral structures and the transistor structure (see the Si3N4 layer over the peripheral structure and the transistor structure), wherein the insulating layer comprises a first dielectric material (note that this is made of Si3N4); and 
a metallization structure (note the schottky metal for the source and drain overall structures in the transistor noted above) coupled to the transistor structure and extending above the peripheral structure (note these are coupled to the transistor structure as a whole and extend above the peripheral structure noted above).  

The office notes that for this reference, and for all references in this action which involve this phenomena, the office will be understanding the normal 2DEG GaN/AlGaN interface as inherently a junction where the AlGaN, due to its Al concentration and the polarization effects, in the context of these references, or in the alternative are a main species that are immediately envisaged by one of skill in the art reading the reference in context.  See second paragraph of Lee et al. (“Lee” Lee, K. “Optimal III-nitride HEMTs – From Materials and Device Design to Compact model of the 2DEG charge density” Proc. Of SPIE Vol. 10104, 02/2017 pp. 1010418-1 through 1010418-16) discussing this in the Introduction section.  From said discussion “Even in the absence of external doping, GaN-based heterostructures provide high 

As to claim 27, Chen shows a device wherein a thickness of the first layer in the transistor structure is equal to a thickness of the first layer in the plurality of peripheral structures (see the thicknesses of the channel layer seeming to be exactly straight across, although the office here can alternately just designate a small non-total thickness of each to compare against each other).

As to claim 38, Chen shows a device wherein the metallization structure is coupled to a source contact or a drain contact of the transistor structure (see the ohmic metal of the source and drain contacting the schottky metal thereover in Chen).

As to claim 39, Chen shows a device wherein the first III-N material comprises binary gallium nitride (GaN) (see the GaN channel material noted above) and the second III-N material comprises aluminum (see AlGaN material noted above).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Kotani et al. (“Kotani” Kotani, J. “Suppression of gate leakage current in in-situ grown AlN/InAlN/AlN/GaN heterostructures based on the control of internal polarization fields” J. of App. Phys. 121 115704 03/20/2017).  
As to claim 28, Chen shows the device as described above for claim 26 under the designations of parts used above, wherein the peripheral structure further comprises a cap between the first layer and the insulating layer (see the planar isolation layer between the channel GaN layer therebelow and the Si3N4 layer thereabove), wherein the cap is absent from the transistor structure (note the planar isolation is not in the main transistor structure designated above and is instead beside it).  However, Chen is not explicit that the planar isolation structure, which is capping part of the structure, is formed of amorphous material.  



It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the specific amorphous material type as taught by Kotani to have made the cap/planar isolation layer of Chen with the motivation of both using this as a specific material type used for generic layers like that of Chen (see Chen leaving his layer generic but Kotani suggesting a specific dielectric type for similar use) and also as it comes recommended as a promising candidate for GaN based devices (see abstract in Kotani recommending the layer type’s use in GaN based devices and hoping to achieve low gate leakage).  

As to claim 30, Chen as modified by Kotani above shows the cap material comprising a first dielectric material (note the cap layer/planar isolation layer being amorphous AlN after the combination performed above) and the insulating layer comprises a second dielectric material (see Si3N4 being used as the insulating layer in the designations made above in Chen).  

As to claim 31, Chen as modified by Kotani above shows the device wherein the cap has a thickness greater than a thickness of the polarization charge inducing layer (here note the office designates the full thickness of the cap/ planar isolation layer modified in the combination above, and designates a smaller non-total thickness of the polarization charge inducing/AlGaN layer).  


Claims 32, 34, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Kotani et al. (“Kotani” Kotani, J. “Suppression of gate leakage current in in-situ grown AlN/InAlN/AlN/GaN heterostructures based on the control of internal polarization fields” J. of App. Phys. 121 115704 03/20/2017), as applied to claim 28 above, and further in view of Boles et al. (“Boles” US 2017/0301781 dated 07/29/2016).  
As to claim 32, Chen as modified by Kotani above shows the device as related above, but fails to show the device further comprising an isolation material (that is, a new isolation material beyond the parts already discussed) between the first layer of the transistor structure and the first layer of the peripheral structure, wherein the cap is over a portion of the isolation material ( the office does note however that it is possible that the planar isolation regions in Chen are implicitly supposed to be separate regions and thus these parts may be designatable just in the combination made above between Chen as modified by Kotani above, but for now as this is not explicit in Chen the office will treat it here as an unshown feature).   

Boles shows additional isolation regions for down in the channel material itself on the outskirts of the device dividing the channel material into the part in the main transistor and other parts of the same layer beyond the isolation regions down in the channel (see the regions 115 in Fig. 1A being additional isolation material down in channel material 114 in [0061] and [0069]).  



The office notes that once the Chen device, as previously modified by Kotani above, is modified by the Boles reference then the office will designate the newly brought in isolation material from Boles as the isolation material between the first layer of the transistor structure (the channel layer of Chen under the main transistor) and the first layer of the peripheral structure (note that in the alternate designation of parts for this claim discussed above the office designated the “first layer of the peripheral structure” as including the parts of the channel layer being out beyond the far left and right sides of the main transistor designated above where the channel layer runs under the far left transistor and the diode structure to the right of the main transistor, and the office will then note that these new isolation material regions will split them off from the main channel region under the main transistor’s region), and further the office will note that the cap layer designated above as the planar isolation regions to the left and right of the main transistor, with their materials modified in the combination with Kotani above, will have part of it at a higher level than a portion of the newly brought in isolation material from Boles that is down in the channel material).   

As to claim 34, Chen as modified by Kotani and Boles above show the device above wherein the cap comprises a first dielectric material, and the isolation material comprises a second dielectric material (note the material that the cap layer designated above in Chen, as 

As to claim 35, Chen as modified by Kotani and Boles above show the device above wherein the source structure has a portion directly in contact with the cap and the isolation material, and the drain structure has a portion directly in contact with the cap and the isolation material (note that under the slightly alternate modified designations of parts above the source and drain structures includes the source and drain ohmic structures as well as the parts of the barrier layer and channel layer that act as part of the overall source and drain structures for the main transistor device, and under these designations of parts then the lower parts of the source structure overall down in the channel material will contact the isolation material brought in from Boles directly, and the same on the drain structure side mirrored, and the part of the source structure in the barrier layer will contact the modified cap material directly, and the same on the drain structure side mirrored).  

As to claim 37, Chen as modified by Kotani and Boles above show the device noted above wherein the polarization charge inducing layer (the AlGaN layer in Chen) is also above the isolation material (note that the AlGaN layer in Chen is at a higher level than the isolation material brought in from Boles in the combination above which is down in the channel GaN material).  


Claim 28 is/are rejected under 35 U.S.C. 103 under a slightly different grounds of rejection from that above, as a basis for rejections to follow below, as being unpatentable over Chen et al. (“Chen” K. 
As to claim 28, Chen shows the device as described above for claim 26 under the designations of parts used above, wherein the peripheral structure further comprises a cap between the first layer and the insulating layer (see the planar isolation layer between the channel GaN layer therebelow and the Si3N4 layer thereabove), wherein the cap is absent from the transistor structure (note the planar isolation is not in the main transistor structure designated above and is instead beside it).  However, Chen is not explicit that the planar isolation structure, which is capping part of the structure, is formed of amorphous material.  

Pearton shows using amorphous capping/upper material (see proposal to use SiO that is amorphous in GaN based devices in Table 6.1 and first paragraph of page 317 as well as first paragraph of page 316).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the specific amorphous material type as taught by Pearton to have made the cap/planar isolation layer of Chen with the motivation of both using this as a specific material type used for generic layers like that of Chen (see Chen leaving his layer generic but Pearton suggesting a specific dielectric type for similar use) and also as it comes recommended as a promising candidate for GaN based devices to help with passivating the layers therebelow (see discussion about using the layer in a role as a passivation layer for .  


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Pearton et al. (“Pearton” Pearton, S. “Gallium Nitride Processing for Electonics, Sensors and Spintronics, Chapter 6” copyright 2006 pp. 313-360), as applied immediately to the claim 28 just above, and further in view of Boles et al. (“Boles” US 2017/0301781 dated 07/29/2016).  
As to claim 32, Chen as modified by Pearton above shows the device as related above, but fails to show the device further comprising an isolation material (that is, a new isolation material beyond the parts already discussed) between the first layer of the transistor structure and the first layer of the peripheral structure, wherein the cap is over a portion of the isolation material ( the office does note however that it is possible that the planar isolation regions in Chen are implicitly supposed to be separate regions and thus these parts may be designatable just in the combination made above between Chen as modified by Pearton above, but for now as this is not explicit in Chen the office will treat it here as an unshown feature).   

Boles shows additional isolation regions for down in the channel material itself on the outskirts of the device dividing the channel material into the part in the main transistor and other parts of the same layer beyond the isolation regions down in the channel (see the regions 

It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have made the additional isolation regions as taught by Boles down in the channel region of Chen, as previously modified by Pearton above, with the motivation of helping to still further prevent outflow of leakage current to adjacent regions around the HEMT (see preventing leakage current outflow in [0069]).  

The office notes that once the Chen device, as previously modified by Pearton above, is modified by the Boles reference then the office will designate the newly brought in isolation material from Boles as the isolation material between the first layer of the transistor structure (the channel layer of Chen under the main transistor) and the first layer of the peripheral structure (note that in the alternate designation of parts for this claim discussed above the office designated the “first layer of the peripheral structure” as including the parts of the channel layer being out beyond the far left and right sides of the main transistor designated above where the channel layer runs under the far left transistor and the diode structure to the right of the main transistor, and the office will then note that these new isolation material regions will split them off from the main channel region under the main transistor’s region), and further the office will note that the cap layer designated above as the planar isolation regions to the left and right of the main transistor, with their materials modified in the combination with Pearton above, will have part of it at a higher level than a portion of the newly brought in isolation material from Boles that is down in the channel material).   

33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Pearton et al. (“Pearton” Pearton, S. “Gallium Nitride Processing for Electonics, Sensors and Spintronics, Chapter 6” copyright 2006 pp. 313-360), as applied immediately to the claim 28 just above, and further in view of Boles et al. (“Boles” US 2017/0301781 dated 07/29/2016) as applied immediately just above for claim 32 and finally in view of Li et al. (“Li” Li, Z. “Isolation Methods for GaN Lateral MOS-Channel HEMTs” Conf: Lester Eastman Conf. on High Perf. Dev. (LEC) 2012 08/2012 pp. 1-3). 
As to claim 32, Chen as modified by Pearton and Boles above shows the device as related above, but fails to show the device further being one wherein the cap comprises a dielectric material and the isolation material also comprises the [same] dielectric material as the cap (that is, in the combination above, although the layer designated as the cap part is SiO in the combination above from the combination of Pearton into Chen, the “field oxide” in the combination above is not yet explicitly SiO, and while such may be implicit to one of skill in the art reading this reference the office will treat the limitation as formally not explicitly shown).  

Li shows using SiO as “field oxide” material (see making field oxide from SiO in section II on the first page).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the SiO material taught by Li to have made the field oxide in the Chen, as modified by Pearton and Boles above, combined device, with the motivation of using a material suggested for making field oxides (note that the Boles reference 

The office notes that when the layer in the Chen, as previously modified by Pearton and Boles combined device as set forth above is further modified to have the field oxide made explicitly of SiO then the cap comprises SiO and the isolation also comprises SiO.  The office nots that while the above string of combinations appears set forth formally in a complex manner the overall grounds of rejection for claim 33 is just to use the Pearton material type for the generic planar isolation material in Chen, then bring in field oxides from Boles and use the specific material type from Li to make those field oxides out of real life specific material, in simplified explanation.  


Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Kotani et al. (“Kotani” Kotani, J. “Suppression of gate leakage current in in-situ grown AlN/InAlN/AlN/GaN heterostructures based on the control of internal polarization fields” J. of App. Phys. 121 115704 03/20/2017) and further in view of Boles et al. (“Boles” US 2017/0301781 dated 07/29/2016) as applied to claim 32 above, and finally in view of Chen et al. (“Chen Applied Physics publication” Chen, C-H “High transconductance self-aligned AlGaN/GaN modulation-doped field-effect transistor with regrown ohmic contacts” App. Phys. Lett. 73 3147 23/11/1998 pp. 3147-3149) and with Chen (“the Chen Thesis” Chen, .  
As to claim 36, Chen as modified by Kotani and Boles above shows the device noted above for claim 32, but fails to show the device being one herein the source structure and the drain structure each comprise a material that is lattice matched to the first group III-nitride (III-N) semiconductor material and includes n-type impurity dopants.  

Another Chen reference, which is the Chen Applied Physic publication, shows a MOCVD regrown source/drain material that is n-GaN (note MOCVD regrowth of n-GaN doped by Si in the second main paragraph of the first page) note also that this material is understood here to be lattice matched to the growth material therebelow both because they are the same crystal structure (GaN) and also as the Chen Thesis notes that the MOCVD process is understood to deliver a lattice matched layer in this context (see Chen Thesis discussing such MOCVD source-drain regrowth on page 13 where they cite to a specific Leone reference numbered “7”, which itself cites back to the Chen Applied Physics publication as showing the same process but at lower temperature).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the n-GaN regrown lattice matched material taught by the Chen Applied Physics publication to make a recessed regrown source/drain region(s) for Chen, as previously modified by Koatani and Boles above, with the motivation of hoping to reduce the parasitic resistances adjacent to the gate (see conclusion of the Chen Applied Physics publication discussing in his final paragraph the benefits of making the regrown s-d n-GaN layer).  

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Bakeroot et al. (“Bakeroot” Bakeroot, B. “On the origin of the two-dimensional electron gas at AlGaN/GaN heterojunctions and its influence on recessed-gate metal-insulator-semiconductor high electron mobility transistors” Jour. Of App. Phys. 116 published 10/07/2014 pp. 134506-1 through 134506-10).  
As to claim 28, Chen shows the device as described above for claim 26 under the designations of parts used above, wherein the peripheral structure further comprises a cap between the first layer and the insulating layer (see the planar isolation layer between the channel GaN layer therebelow and the Si3N4 layer thereabove), wherein the cap is absent from the transistor structure (note the planar isolation is not in the main transistor structure designated above and is instead beside it).  However, Chen is not explicit that the planar isolation structure, which is capping part of the structure, is formed of amorphous material.  

Bakeroot shows using amorphous dielectric material for a dielectric at AlGaN/GaN heterostructures (see proposal and related simulation and generic testing to use an SiN layer with a-SiN in AlGaN/GaN based heterojunction device environments in the second to last paragraph of page 6).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the specific amorphous material type as taught by 

As to claim 29, Chen as modified by Bakeroot above, already show the device being one wherein the cap comprises a dielectric material, and the insulating layer also comprises the dielectric material (here note that the cap as brought in from Bakeroot includes SiN and the insulating layer in Chen as the primary reference as the parts are designated above also includes SiN).  


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen” K. Chen “Enhancement-mode AlGaN/GaN HEMT and MIS-HEMT technology” Phys. Status Solidi A 208, No. 2, 10/20/2010 pp. 434-438, the office notes that the applicant may want to obtain a color copy if the black and white copy is not that legible as some parts of the drawing is color coded) in view of Hashizumi et al. (“Hashizumi” Hashizumi, T. “Surface passivation of GaN and GaN/AlGaN heterostructures by dielectric films and its application to insulated-gate heterostructure transistors” J. Vac. Sci Tech. B 21(4) Jul/Aug 2003 pp. 1828-1838).  
As to claim 40, Chen shows the device as noted above for claim 26, but fails to show the device being one that further includes a gate dielectric layer between the gate electrode and the polarization charge inducing layer (basically it fails to show a gate dielectric between the gate 

Hashizumi shows a Al2O3 gate dielectric layer (see Fig. 18 showing use of Al2O3 for gate dielectric and passivation at the same time, though here the office only uses the teaching of the gate dielectric part in this combination, see also section D of page 1836 and 1837).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Al2O3 gate dielectric material as taught by Hashizumi to have made a gate dielectric layer for the main transistor discussed above in Chen with the motivation of trying to reduce gate leakage current (see end of section D on page 1837 explaining that the Al2O3 insulated gate “IG” structure remarkably reduces gate leakage currents).  


Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (“LaRoche” US 2018/0240753 dated 02/21/2017) with supporting evidence noted below, and in view of Chen et al. (“Chen Applied Physics publication” Chen, C-H “High transconductance self-aligned AlGaN/GaN modulation-doped field-effect transistor with regrown ohmic contacts” App. Phys. Lett. 73 3147 23/11/1998 pp. 3147-3149), and further in view of Kanamura et al. (“Kanamura” US 2012/0032188 published 02/09/2012).  
As to claim 42, LaRoche as modified by Chen above shows the method as related above for claim 41, but fails to show forming the isolation regions comprises depositing a dielectric 

Kanamura shows a method of forming isolation regions that includes depositing a dielectric layer between the transistor region and peripheral structures (note forming the dielectric layer of SiO in parts 4 in Fig. 1B between the main transistor area and structures outside of that; [0047]-[0049]), and planarizing the dielectric layer and the second III-N material (see planarization of the material 4 and barrier layer 3; [0049]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the formation of some STI areas and the polishing procedure therefor as taught by Kanamura to have made some additional STI areas around the main source/gate/drain area in LaRoche, as previously modified by Chen above, with the motivation of providing some actual isolation for the main transistor from the surrounding parts (see the STI parts 4 being made to provide actual shallow trench isolation from parts around the main transistor; [0049]).  

The office notes that after the above combination is made, the office will redesignate the designation that was made for the parent claim 41 as to forming isolation regions step in the parent claim to be designated as the newly brought in formation of isolation regions just now brought in from Kanamura, and notes that when such regions are formed around the main transistor part of LaRoche, as previously modified by Chen, then the new isolation regions formed will be between the main transistor region in the reference and the outer periphery structures and between each peripheral structure.  


Claims 41 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (“LaRoche” US 2018/0240753 dated 02/21/2017) with supporting evidence noted below, and in view of Chen et al. (“Chen Applied Physics publication” Chen, C-H “High transconductance self-aligned AlGaN/GaN modulation-doped field-effect transistor with regrown ohmic contacts” App. Phys. Lett. 73 3147 23/11/1998 pp. 3147-3149).  
As to claim 41, LaRoche shows a method of fabricating a semiconductor structure (note Fig. 2A-U showing how to make structures like Fig. 1/2; [0064]), the method comprising: 
forming a first group III-nitride (III-N) material (see formation of channel/buffer material GaN; [0065]; and note also the optional feature of the gate dielectric being added infig. 3A showing construction of parts 54 in detail; [0080]); 
patterning the first III-N material, the patterning forming a transistor region and a plurality of peripheral structures (see patterning of layer 34 making the main transistor region that is the main mesa between the dipped down regions on far left and right where the office will designate the dipped down areas as the peripheral structures here created); 
forming isolation regions between the transistor region and the plurality of peripheral structures and between each peripheral structure (see formation of isolation regions that are the mesa air regions filling the far left and far right dips in Fig. 2A as that step finishes, note this is between part of the transistor region up in the top of the mesa thus created and the far left and far right structures that are designated as the peripheral structures); 
forming an insulating layer over the plurality of peripheral structures and over the isolation regions (see formation of layer 38 over the peripheral structures at far left and right 
forming a polarization charge inducing layer comprising a second III-N material on the first III- N material, in the transistor region (note the final form of the AlGaN barrier material is formed in Fig. 2A; [0065]; note the discussing below of the polarization charge inducing being in this reference at this heterojunction as noted in the supporting evidence below); 
forming a gate dielectric layer (see formation of parts 54 in detail in Fig. 3A where the optional gate dielectric is put in as 14b) on the polarization charge inducing layer (note this is all formed on the barrier layer noted above); 
forming a gate electrode on the gate dielectric layer (see the gate electrode 14a as metal stack over 14b in the Fig. 3A variation embodiment; [0080]); 
forming a source contact on a source structure (see forming source contact 222 on the source structure which is the part of the GaN layer that is acting as the source region for the device; [0082]), a drain contact on a drain structure (see forming drain contact 181 on the drain structure that is the drain region that is part of the GaN layer that is acting as the drain region; [0082]), and a gate contact on the gate electrode (note the contact structure 54a/b in Fig. 3A variation; [0075]); and 
forming a metallization structure above the peripheral structure (see formation of metallization structure 624; [0087]).  

The office notes that for this reference, and for all references in this action which involve this phenomena, the office will be understanding the normal 2DEG GaN/AlGaN interface as inherently a junction where the AlGaN, due to its Al concentration and the polarization effects, in the context of these references, or in the alternative are a main species that are 

However, LaRoche fails to show the method including steps of forming a first recess and a second recess, laterally separated from the first recess, in the second III-N material in the transistor region, and forming a source structure in the first recess and a drain structure in the second recess (in other words they don’t make recesses for source/drain regrown contact regions and then regrow the source/drain regrown contact regions).  

The Chen Applied Physic publication, shows steps of forming a first recess and a second recess (see forming recesses for source and drain regions in Fig. 1C and associated text), laterally separated from the first recess (note the second recess is laterally separated from the first recess), in the second III-N material in the transistor region (note these recesses are made in an AlGaN layer acting as barrier material), and forming a source structure in the first recess and a drain structure in the second recess (see the formation of regrown source structure in the first recess and regrown drain structure in the second recess; Fig. 1d and associated text).



As to claim 43, LaRoche, as modified by the Chen Applied Physics Research publication above shows the method above wherein forming an insulating layer comprises blanket depositing an insulating layer on the peripheral structure (note the layer appears to be blanket deposited over the whole structure in Fig. 2B; [0066]), over the isolation regions and on second III-N material in the transistor region (note this is at a higher level than the isolation regions noted above and on the barrier AlGaN layer noted above) and patterning the insulating layer, the patterning removing the insulating layer from the transistor region (see patterning 38 in Fig. 2C and the patterning removing the insulating layer from the transistor region at least in the areas for the source and drain parts to be made in).  

As to claim 44, LaRoche, as modified by the Chen Applied Physics Research publication above, wherein forming the metallization structure above the peripheral structure, includes forming a second dielectric layer (see forming the layer 56/58 in Fig. 2L; [0085]) above the insulating layer, patterning a trench in the second dielectric layer and depositing a barrier layer in the trench and a fill metal on the barrier layer (see patterning a trench in 56/58 in Fig. 2M and .


Claims 41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (“LaRoche” US 2018/0240753 dated 02/21/2017) with supporting evidence noted below, and in view of Radosavljevic et al. (“Radosavljevic” US 2020/0220004 dated 09/29/2017).    
As to claim 41, LaRoche shows a method of fabricating a semiconductor structure (note Fig. 2A-U showing how to make structures like Fig. 1/2; [0064]), the method comprising: 
forming a first group III-nitride (III-N) material (see formation of channel/buffer material GaN; [0065]; and note also the optional feature of the gate dielectric being added infig. 3A showing construction of parts 54 in detail; [0080]); 
patterning the first III-N material, the patterning forming a transistor region and a plurality of peripheral structures (see patterning of layer 34 making the main transistor region that is the main mesa between the dipped down regions on far left and right where the office will designate the dipped down areas as the peripheral structures here created); 
forming isolation regions between the transistor region and the plurality of peripheral structures and between each peripheral structure (see formation of isolation regions that are the mesa air regions filling the far left and far right dips in Fig. 2A as that step finishes, note this is between part of the transistor region up in the top of the mesa thus created and the far left and far right structures that are designated as the peripheral structures); 
forming an insulating layer over the plurality of peripheral structures and over the isolation regions (see formation of layer 38 over the peripheral structures at far left and right 
forming a polarization charge inducing layer comprising a second III-N material on the first III- N material, in the transistor region (note the final form of the AlGaN barrier material is formed in Fig. 2A; [0065]; note the discussing below of the polarization charge inducing being in this reference at this heterojunction as noted in the supporting evidence below); 
forming a gate dielectric layer (see formation of parts 54 in detail in Fig. 3A where the optional gate dielectric is put in as 14b) on the polarization charge inducing layer (note this is all formed on the barrier layer noted above); 
forming a gate electrode on the gate dielectric layer (see the gate electrode 14a as metal stack over 14b in the Fig. 3A variation embodiment; [0080]); 
forming a source contact on a source structure (see forming source contact 222 on the source structure which is the part of the GaN layer that is acting as the source region for the device; [0082]), a drain contact on a drain structure (see forming drain contact 181 on the drain structure that is the drain region that is part of the GaN layer that is acting as the drain region; [0082]), and a gate contact on the gate electrode (note the contact structure 54a/b in Fig. 3A variation; [0075]); and 
forming a metallization structure above the peripheral structure (see formation of metallization structure 624; [0087]).  

The office notes that for this reference, and for all references in this action which involve this phenomena, the office will be understanding the normal 2DEG GaN/AlGaN interface as inherently a junction where the AlGaN, due to its Al concentration and the polarization effects, in the context of these references, or in the alternative are a main species that are 

However, LaRoche fails to show the method including steps of forming a first recess and a second recess, laterally separated from the first recess, in the second III-N material in the transistor region, and forming a source structure in the first recess and a drain structure in the second recess (in other words they don’t make recesses for source/drain regrown contact regions and then regrow the source/drain regrown contact regions).  

Radosavljevic shows steps of forming a first recess and a second recess (see forming recesses for source and drain regions in Fig. 2C and associated text), laterally separated from the first recess (note the second recess is laterally separated from the first recess), in the second III-N material in the transistor region (note these recesses are made in an AlGaN layer 204 acting as barrier material; [0054]), and forming a source structure in the first recess and a drain structure in the second recess (see the formation of regrown source structure in the first recess and regrown drain structure in the second recess; Fig. 2D; [0059-0061]).  



Conclusion
The office notes for the applicant that while there is a great deal of prior art available to the office for this application, and a great many ways of applying the same, especially to the current independent claims and more simple depending claims, there is a lot of subject matter in the application as a whole which ultimately will be very likely to distinguish over all art available to the office once drafted tight enough.  Once all other issues are taken care of then a patent will likely be able to be obtained.  At present it is difficult to make good suggestions as to which way will be easiest to go through prosecution as there is a great variety of ways, if the applicant has one or a few that are of particular interest to them then they may discuss such with the office as noted below.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891